 In the Matterof GENERAL ELECTRIC COMPANYand,INTERNATIONALBROTHERHOOD'.OFFIREMEN' & OILERS(A. F.'L.)'AND INTERNATIONALUNION OF OPERATING ENGINEERS ' (A. F. L.)Case No. R-3992SUPPLEMENTAL DECISIONANDAugust 12, 19412On July 17,1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings?In the election directed therein; the Board placed upon the ballot thenames of International Brotherhood of Firemen&Oilers and Inter-nationalUnionof Operating Engineers, affiliated with the AmericanFederation of Labor, and United Electrical,Radio&Machine Work-ers of America, affiliated with the Congress of Industrial Organiza-tions,,herein called the United.On August 4, 1942, the United fileda motion in the alternative,requesting either that the Board reopenthe hearing,or remove the name of the United from the ballot. Themotion to reopen the hearing is hereby denied, and the motion toremove the name of the United from the ballot is hereby granted.The Board accordingly.hereby amends the aforesaid Direction. ofElection by striking therefrom the words"whether they desire to berepresented by International Brotherhood of Firemen&Oilers andInternationalUnion of Operating Engineers,affiliatedwith theAmerican Federation of Labor, orby UnitedElectrical,Radio &Machine Workers of America, affiliated with the,Congress of Indus-trialOrganizations,for the purposes of collective bargaining, or byneither"" and substituting therefor the words"whether or not theydesire. to be represented ' by International-Brotherhood of Firemen& Oilers and International Union of Operating Engineers,affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.",1 42 N. L.R. B. 569.42 N. L. R. B., No. 4.66 In the Matter of GENERAL ELEOTRIc COMPANYandINTERNATIONALBROTHERHOOD OF FIREMEN & OILERS (A. F. L.) AND INTERNATIONALUNION OF OPERATING ENGINEERS (A. F. L.)Case No. R-399.SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESAugust 26, 194.Decision and Direction of Election 1 and on August 12, 1942, a Supple-mental Decision and' Amendment to. Direction of Election 2 in theabove-entitled proceedings.Pursuant. to the Direction of Electionand Supplemental Decision and Amendment to Direction of Election.an election by secret ballot was. conducted on August 12, 1942, under.the direction and supervision of, the Regional Director for the Eighth,Region. (Cleveland, Ohio)..On August 13,1942, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as. amended, issued andcli,ily served upon: the parties an Election Report on the ballot.No.objections to the conduct of. the.ballot or the Election Report were`filed by any of the parties..As to the balloting and its results, the Regional Director reported asfollows:Total on eligibility list_________________Total ballots cast--'------------------------------------------'13Total ballots challenged_____________________________________0Total blank ballots________________________________________0Total void ballots----------7-7--Total valid votes. counted _______________________________13Votes cast for:.International;:Brotherhood of Firemen & Oilers'(A.F. L.) and International Union of Operating Engineers(A. F. L_)---------------------------------------------------11Votes cast against International Brotherhood of Firemen &Oilers -(A. F. L.) and International Union of Operating Engi-neers (A. F. L.)-=----------------------------------------2:1 42 N. L. R. B. ' 569.2 43 N. L. R." B. 66.43 N. L. R. B., No. 4a.67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Decision and Direction of Election previously referred to, theBoard made no final determination as to the' appropriate unit, statingthat,if a majority of the employees in the voting group selected theFiremen and Engineers as their collective bargaining representative,the group would constitute an appropriate unit.Upon,theentire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that the engineers, firemen, oilers, apprentices,' grid helpers,employed in the engine room and boiler room of General ElectricCompany,' ClevelandWireWorks plant, Euclid, Ohio, excludingsupervisory employees, the chief engineer, and foremen in the boiler.room, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National,LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board' by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8'and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,,IT IS HEREBY CERTIFIED that International Brotherhood of Firemen& Oilers and International Union of Operating Engineers, affiliatedwith ' the American Federation of Labor, have been designated andselected by a majority of the engineers, firemen, oilers, apprentices,and helpers, employed in the'engine room and boiler room of General,Electric Company, Cleveland Wire Works plant, Euclid, Ohio, exclud-ing supervisory employees, the chief engineer, and foremen in. theboiler room, as their representatives for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Interna-tional Brotherhood of Firemen,& Oilers and International Union ofOperating Engineers, affiliated with the American Federation ofLabor, are the exclusive representatives of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.